Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art taken as a whole neither discloses nor renders obvious the claimed combination comprising the litany of structure and/or structural/functional relationships as recited in the independent claims. More particularly, the combination of limitations including the precise layout of the second, fourth, anti-backlash and fifth gear are not present in the current art.
Prior art EP 3101313A1 teaches a similar gearing assembly which includes backlash gearing 29. This prior art further has a number of gears disposed within its system. However, the arrangement of these gears is such that there is no reasonable interpretation of the gears that would meet the structural relationships required by the claims. The backlash gear for example is not positioned so as to be coupled to the fourth gear and disposed in mesh with the third gear.
Prior art DE 19712516 A1 also teaches a similar gearing assembly which includes backlash gearing (3, 11). This prior art however also fails to meet the structural relationships of the backlash gearing and adjacent gearing as required by the claims.
All the other cited prior art, while similar in some regards, fail to meet at least one portion of the claim language and would not be reasonably combinable with each other due the change in operation of the device. Any time a particular gear is moved within a system of gears, a change of operation could occur, i.e. a different gear ratio.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS C DIAZ whose telephone number is (571)270-5461.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS C DIAZ/Primary Examiner, Art Unit 3656